
	

114 S1952 IS: To amend the National Voter Registration Act of 1993 to modify the procedures for change of address.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1952
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to modify the procedures for change of
			 address.
	
	
		1.Modification of voter registration procedures for change of address
 (a)In generalSection 8(e) of the National Voter Registration Act of 1993(52 U.S.C. 20507(e)) is amended— (1)by striking paragraphs (1) and (2) and inserting the following:
					
						(1)
 Notwithstanding failure to notify the registrar of the change of address prior to the date of an election, a registrant who has moved from an address in the State to an address in the same State shall, upon oral or written affirmation by the registrant of the change of address before an election official, be permitted to vote (at the option of the voter) at either—
 (A)the polling place of the registrant's current address; or
 (B)a central location within the same registrar's jurisdiction. ; and (2)by redesignating paragraph (3) as paragraph (2).
 (b)Effective dateThe amendments made by this section shall take effect on January 1, 2017.  